     Case 2:20-cv-00199-RWS-JCF Document 1 Filed 08/25/20 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                             GAINESVILLE DIVISION

Tristian Dunnell,                           )
                                            )
       Plaintiff,                           )       Civil Action File No.:
                                            )
v.                                          )
                                            )
Southwest Credit Systems, L.P.,             )       COMPLAINT WITH
                                            )      JURY TRIAL DEMAND
                                            )
       Defendant.                           )


                           PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. 1692 et seq. and for violations of the Georgia Fair Business

Practices Act (GFBPA), O.C.G.A. 10-1-390 et seq.

                                      PARTIES

      1.     Plaintiff, Tristian Dunnell, is a natural person who resides in Hall

County, Georgia.

      2.     Defendant, Southwest Credit Systems, LP, is a limited partnership

formed under the laws of the State of Texas and not registered to do business in

                                        1
        Case 2:20-cv-00199-RWS-JCF Document 1 Filed 08/25/20 Page 2 of 12




Georgia. Defendant Southwest may be served with process via its registered agent,

Jeff A. Hurt, at 4120 International Parkway, Suite 1100, Carrollton, Texas 75007-

1958.

                              JURISDICTION AND VENUE

        3.    This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

        4.    This Court has personal jurisdiction over Defendant because, inter alia,

Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

        5.    Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

        6.    Pursuant to LR 3.1B(3), venue is proper in the Gainesville Division

because the events described herein occurred in Hall County which is in the Atlanta

Division.

                            FACTUAL ALLEGATIONS




                                          2
     Case 2:20-cv-00199-RWS-JCF Document 1 Filed 08/25/20 Page 3 of 12




      7.     Plaintiff is allegedly obligated to pay a consumer debt arising out of a

cable bill and is therefore, a “consumer”, as that term is defined by 15 U.S.C. §

1692a(3).

      8.     Defendant’s principal business is the collection of consumer debt and

the collection of those accounts for its commercial benefit. Defendant regularly

collects, or attempts to collect, directly or indirectly, debts owed or due, or asserted

to be owed or due, to a third party.

      9.     Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

      10.    Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

      11.    Defendant is, therefore, a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

      12.    Defendant had placed negative account information on Plaintiff’s credit

report.

      13.    In June of 2020, Plaintiff called Defendant in response to the credit

reporting information.

      14.    When Plaintiff identified himself on the phone call, the Defendant’s

representative told Plaintiff the account was for an unpaid cable bill.

                                           3
     Case 2:20-cv-00199-RWS-JCF Document 1 Filed 08/25/20 Page 4 of 12




      15.      During the course of the call with Defendant’s agents, Plaintiff advised

Defendant that he could not receive phone calls between 8:30 a.m. and 5:00 p.m.

because he was at work during these hours and could lose his job if he received

phone calls.

      16.      Plaintiff did seek to bar the Defendant from calling him at any hour

otherwise permitted by law; for example, between 5:00 p.m. and 9:00 p.m.

      17.      Defendant’s representative received his request and told Plaintiff that

she can’t control the phone calls and told Plaintiff, “just don’t answer it.”

      18.      Defendant’s statement implied that Defendant was going to continue

phone calls to Plaintiff which Defendant did not have the legal right to make.

      19.      Defendant’s statements were false, deceptive, and misleading

communications in connection with the collection of a debt.

      20.      Defendant’s statements were intended to coerce Plaintiff into making

payments via threats to harass him with calls during his work hours.

                                INJURIES-IN-FACT

      21.      The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc.,

                                           4
     Case 2:20-cv-00199-RWS-JCF Document 1 Filed 08/25/20 Page 5 of 12




654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir.

2016).

      22.    An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      23.    Violation of statutory rights are not a “hypothetical or uncertain” injury,

but one “that Congress has elevated to the status of a legally cognizable injury

through the FDCPA.” McCamis, at 4, citing Church, at 3.

      24.    Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt which caused Plaintiff a concrete and

particularized injury in the form of anxiety and worry that he would receive phone

calls during working which would jeopardize his employment and also hours and

uncompensated time and expenses spent seeking legal counsel about Defendant’s

misrepresentations .

      25.    Accordingly, through the violation of Plaintiffs’ statutorily created

rights under the FDCPA and the concrete and particularized injuries described

above, Plaintiffs have suffered an injury-in-fact sufficient to establish Article III

standing.

                                          5
       Case 2:20-cv-00199-RWS-JCF Document 1 Filed 08/25/20 Page 6 of 12




                                    DAMAGES

       26.   As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

       a.)   Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

       b.)   Uncompensated time expended away from work and/or activities of

daily living, to confer with counsel regarding the Defendant's collection efforts;

and,

       c.)   Anxiety and worry due to concerns that he might be receiving phone

calls during work, which might jeopardize his employment.

                              CAUSES OF ACTION

                                     COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                              15 U.S.C. § 1692 et seq.

       27.   Plaintiff incorporates by reference paragraphs 1 through 26 as though

fully stated herein.

Violations of 15 U.SC. § 1692c and subparts

       28.   A debt collector may not, without the prior consent of the consumer

given directly to the debt collector or the express permission of a court of competent

                                          6
      Case 2:20-cv-00199-RWS-JCF Document 1 Filed 08/25/20 Page 7 of 12




jurisdiction, communicate with a consumer in connection with the collection of any

debt at the consumer’s place of employment if the debt collector knows or has reason

to know that the consumer’s employer prohibits the consumer from receiving such

communication.

      29.    Defendant had direct and actual knowledge that the Plaintiff could not

receive calls at the stated times.

      30.    Defendant’s threat to continue calls after receiving revocation from

Plaintiff as described herein violated 15 U.S.C. § 1692c(a)(3).

Violations of 15 U.SC. § 1692d and subparts

      34.    Having actual knowledge that the Plaintiff is unable to receive calls

during her working hours, the Defendant’s threat to continue calls during this time

period were intended to harass, abuse, embarrass, and intimidate the Plaintiff.

      35.    Defendant’s conduct violated 15 U.S.C. § 1692d.

Violations of 15 U.SC. § 1692e and its subparts

      31.    15 U.S.C. §•1692e specifically prohibits the use of any false, deceptive,

or misleading representations or means in connection with the collection of any debt.

      32.    The use of “or” in § 1692e means a representation violates the FDCPA

if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674 F.3d 1238,

1241 (11th Cir. 2012).

                                          7
     Case 2:20-cv-00199-RWS-JCF Document 1 Filed 08/25/20 Page 8 of 12




      33.    The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive

consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010).

      34.    Moreover, the least sophisticated consumer is not to be held to the same

standard as a reasonably prudent consumer. The least sophisticated consumer,

though not unreasonable, is "ignorant" and "unthinking," "gullible," and of "below-

average sophistication or intelligence," Pinson v. JPMorgan Chase Bank, Nat'l

Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir. Nov. 12,

2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)

      35.    A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive.

      36.    Defendant’s statements that it would continue phone calls to Plaintiff

during work hours were false, deceptive, and misleading statements which

threatened to take action which Defendant could not legally take.

      37.    Defendant’s communications were in violation of 15 U.S.C. §§ 1692e,

e(5), and e(10) among others.




                                         8
      Case 2:20-cv-00199-RWS-JCF Document 1 Filed 08/25/20 Page 9 of 12




      38.    As a result of Defendant’s violations of the FDCPA, Defendant is liable

to Plaintiffs for actual damages as described herein, statutory damages in the amount

of $1,000.00, costs of this action and reasonable attorney’s fees as determined by the

Court as mandated by 15 U.S.C. § 1692k.

                                     COUNT II

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT

                           O.C.G.A. § 10-1-390, et seq.

      39.    Plaintiff incorporates by reference paragraphs 1 through 38 as though

fully stated herein.

      40.    O.C.G.A. § 10-1-390 et seq. is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      41.    The purpose of the GFBPA, is to protect consumers from unfair and/or

deceptive practices in the conduct of any trade or commerce in part or wholly in the

state. O.C.G.A. § 10-1-391.

      42.    O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C.

§ 45(a)(1), which implements the FDCPA.

      43.    O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.

                                          9
     Case 2:20-cv-00199-RWS-JCF Document 1 Filed 08/25/20 Page 10 of 12




      44.      Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.

      45.      Defendant’s conduct has implications for the consuming public in

general.

      46.      Defendant’s conduct negatively impacts the consumer marketplace.

      47.      Collecting a debt incurred during a consumer transaction could harm

the general consuming public if conducted via deceptive acts or practices and clearly

falls within the parameters of the GFBPA. Thus, a violation of the FDCPA

constitutes a violation of the GFBPA. See 1st Nationwide Collection Agency, Inc. v.

Werner, 288 Ga. App. 457, 459 (2007).

      48.      Upon information and belief, Defendant does not maintain a place of

business in Georgia and has no assets in Georgia, thus relieving Plaintiffs of the

Notice and Demand requirements of O.C.G.A. § 10-1-399(b).

      49.      As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-399(a).

      50.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).




                                          10
       Case 2:20-cv-00199-RWS-JCF Document 1 Filed 08/25/20 Page 11 of 12




        51.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).

        52.      Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                         TRIAL BY JURY

        53.      Plaintiff is entitled to and hereby requests a trial by jury.

        WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

a.)     Plaintiff’s actual damages;

b.)     Statutory damages pursuant to 15 U.S.C. § 1692k;

c.)     Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k

d.)     General, exemplary, and treble damages pursuant to O.C.G.A. § 10-1-399(a)

        & (c);

e.)     Reasonable attorney’s fees and costs pursuant to O.C.G.A. § 10-1-399(d);

        and

f.)     Such other and further relief as may be just and proper.

        Respectfully submitted this 18th day of August, 2020.


                                           BERRY & ASSOCIATES
                                              11
Case 2:20-cv-00199-RWS-JCF Document 1 Filed 08/25/20 Page 12 of 12




                              /s/ Matthew T. Berry
                              Matthew T. Berry
                              Georgia Bar No.: 055663
                              matt@mattberry.com
                              2751 Buford Highway, Suite 600
                              Atlanta, GA 30324
                              Ph. (404) 235-3300
                              Fax (404) 235-3333

                              /s/ Chris Armor
                              Christopher N. Armor
                              Georgia Bar No. 614061
                              P.O. Box 451328
                              Atlanta, GA 31145
                              Phone 470-990-2568
                              Fax 404-592-6102
                              chris.armor@armorlaw.com
                              Plaintiff’s Attorneys




                               12
